Citation Nr: 0906984	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  08-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to August 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Subsequently, the case was transferred to 
the RO in Newark, New Jersey.

In September 2008 the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the Newark, New Jersey 
RO.  A transcript of the hearing testimony is in the claims 
file.


FINDING OF FACT

The Veteran has bilateral hearing loss due to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to noise such as gunfire, artillery, helicopter 
noise, rocket fire and mine explosions during service.  The 
Board notes that the veteran received the Combat Infantryman 
Badge and thus concedes that the veteran was exposed to loud 
noise in service during combat.

The Veteran's service treatment records show that upon 
examination in October 1963 the Veteran's hearing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
N/A
-10
LEFT
-10
-10
-10
N/A
-10

The Veteran's separation examination in June 1969 showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

His service treatment records do not reveal any complaints, 
treatment or diagnoses of hearing loss during service.  

A May 2005 VA examiner reported that the Veteran first 
noticed gradual hearing loss in both ears around 1967.  The 
Veteran denied a history of any civilian occupational noise 
exposure, but the examiner commented that it was unknown if 
in the Veteran's twenty-seven years of commercial development 
he had exposure to noise.  The Veteran reported serving in 
the infantry and as an airborne commander.  He did not use 
any hearing protection during service.  After service, he was 
in commercial development and was a language instructor.  The 
Veteran used power tools without hearing protection and was 
exposed to loud music without hearing protection.  His 
reported symptoms were difficulty hearing and ringing in the 
ears.  An audiogram demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
45
45
LEFT
25
30
30
35
50

Speech audiometry revealed Maryland CNC speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.  


The examiner's diagnosis was mild sensorineural bilateral 
hearing loss, with a subjective factor of reported 
difficulties and an objective factor of current audiometric 
findings.  The examiner also diagnosed mild bilateral 
constant tinnitus.  The examiner opined that the Veteran's 
mild sensorineural hearing loss was not related to military 
service, based on the entrance and exit audiometrics 
provided.  The etiology of the Veteran's tinnitus was due to 
noise exposure. 

Since the Veteran had a bilateral auditory threshold of 40 
decibels at some of the designated frequencies and since he 
had at least three auditory thresholds of 26 decibels or 
higher at the designated frequencies, the Veteran displayed 
bilateral hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385.

VA treatment records from November 2006 show the Veteran was 
treated for bilateral mild to moderately severe sensorineural 
hearing loss.  An audiologist noted that the veteran 
practiced drums four to five hours a day, but had a rubber 
mute on each drum head and used earplugs.  The audiologist 
indicated she did not think the drum noise was harmful to the 
Veteran's hearing.  

A February 2008 VA audiologist reported that the Veteran's 
chief complaint was tinnitus, but he sometimes had difficulty 
understanding conversation in adverse listening environments 
with groups and background noise.  The examiner noted that 
the Veteran reported he flew in a gunship equipped with 
machine guns for attacks on suspected targets.  His noise 
exposure was from the flying missions and machine guns on 
both sides of him.  The Veteran reported that there were 
times he began to experience pain and temporary loss of 
hearing during some of the missions.  He did not have hearing 
protection.  The Veteran reported limited occupational noise 
exposure as a developer.  He would sometimes go to job sites 
with construction noise, but this was not routine daily work 
for him.  He denied recreational noise exposure.  An 
audiogram demonstrated pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
30
45
45
LEFT
25
30
30
40
50


Speech audiometry revealed Maryland CNC speech recognition 
ability of 94 percent in the right ear and of 86 percent in 
the left ear.  

The examiner's diagnosis was that the Veteran's hearing was 
within normal limits through 500 Hz sloping to a mild to 
moderate sensorineural hearing loss, bilaterally.  

Since the Veteran had a bilateral auditory threshold of 40 
decibels at some of the designated frequencies, since he had 
at least three auditory thresholds of 26 decibels or higher 
at the designated frequencies and since he had speech 
recognition of 86 percent in his left ear, the Veteran 
displayed bilateral hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.

The VA audiologist opined that it was at least as likely as 
not that acoustic trauma from military service caused the 
Veteran's tinnitus.  The Board notes that the Veteran was 
service-connected for tinnitus via rating decision in 
February 2008.  

A May 2008 private medical doctor, Dr. H.S.F., noted that the 
Veteran was exposed to extensive shooting of rifles, 
artillery, mortars and machine guns in service.  The doctor 
also noted that the Veteran spent 700 hours in Vietnam as an 
airborne commander of a helicopter gunship crew.  In addition 
to the sounds of the helicopters' rotors and motors there was 
a near constant firing of machine guns and Gatling guns.  The 
doctor noted that the Veteran had constant bilateral tinnitus 
and that he also had bilateral, symmetrical gradually sloping 
high frequency neurosensory hearing loss.  This diagnosis was 
based off of audiological testing that the doctor had 
conducted and the results were attached to his letter.  Dr. 
H.S.F. opined that common sense dictated that frequent 
exposure to small arms fire, to cannon fire, to artillery 
fire, to the sounds of an open helicopter gunship and its 
armaments, and roadside bombs was enough noise by itself to 
cause bilateral tinnitus.  He also opined that one would 
expect that if that much noise caused tinnitus, it would also 
cause bilateral hearing loss as well.  The doctor stated that 
it is a miracle that the Veteran's hearing loss was not much 
worse than it was and that the Veteran is entitled to 
service-connected benefits for hearing loss.  

During the Veteran's September 2008 hearing he testified that 
he was exposed to gunfire, mine explosions, rocket 
explosions, artillery, and noise from gunships.  After 
service the Veteran reported he was a project manager for 
Alcoa in construction for a brief time and was out in the 
field when a project was first starting.  The Veteran soon 
after became involved with development and was a developer 
from the early 1970s until retiring in late 2004.  While the 
Veteran was occasionally at the construction sites where he 
was exposed to noise, he testified that the vast majority of 
his time was spent working on budgets, financing and 
reporting to governmental authorities.  His occupational 
noise exposure as a developer was minimal.  The Veteran's 
recreational noise exposure included being a drummer; he 
started playing drums at age thirteen.  He played in pre-rock 
and roll dance bands and played some at West Point.  He also 
played drums when he got back from Vietnam, but still with 
more of a dance band, without a lot of amplifiers.  He got 
out of music after 1969 and did not really start playing 
again until 2005.  Now he has a set of drums, but plays with 
rubber mutes on them, which drastically dampens the sound.  

While the Veteran has stated his belief that his exposure to 
noise during military service caused his claimed bilateral 
hearing loss, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board finds the contentions 
and hearing testimony of the Veteran to be credible as to a 
continuity of symptomatology of difficulty in hearing since 
service, however.

There are two medical opinions that address the contended 
relationship between the Veteran's exposure to noise in 
service and the Veteran's current bilateral hearing loss.  It 
is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various opinions in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

The Board acknowledges that it appears that the Veteran's 
claims file and service treatment records were not available 
for Dr. H.S.F. to examine and therefore that his opinions 
are, to some extent, based on the Veteran's own recitation of 
his medical history.  The Board may not, however, disregard a 
favorable medical opinion solely on the rationale it was 
based on a history given by the Veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Rather, as the Court 
further explained in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.  In this case, there 
is no reason to doubt the Veteran's credibility with respect 
to the history of his symptoms.  Further, it is not clear 
that the May 2005 VA examiner had access to the Veteran's 
claims file, either, although she did seem to have access to 
the audiometric data from the hearing examinations conducted 
during the Veteran's service.

Here, the Board has no basis for fully discounting either the 
opinion in support of the Veteran's claim or against the 
Veteran's claim in favor of the other.  There is no 
significant difference in expertise apparent from the 
reports.  Both opinions were offered by an examiner whose 
professional credentials appear to demonstrate that they 
possess the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there is one opinion in favor 
of the Veteran's claim and one opinion against the claim.  
See C.F.R. § 3.102. 

There is evidence both for and against the claim.  The 
Veteran's service treatment records are available and show a 
minor decrease in hearing from his induction examination to 
his separation examination, although still within normal 
limits.  In addition, the Veteran does not contend that he 
received significant treatment for his hearing loss in 
service.  However, though the Veteran was not diagnosed with 
hearing loss in service "the fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  Furthermore, while the medical records available 
to the Board do not show any post-service treatment for 
hearing loss until 2005, the Veteran's own testimony and 
contentions are competent to provide a continuity of 
symptomatology by describing that he has experienced a 
difficulty in hearing since discharge from service.  See 38 
C.F.R. § 3.303(b).  

The May 2008 opinion of Dr. H.S.F. provides support for a 
finding of service connection.  Significantly, Dr. H.S.F. 
opined that the Veteran's present bilateral hearing loss is 
related to the noise he was exposed to during service and 
which also caused his service-connected bilateral tinnitus.  
The May 2005 VA examiner opined that that the Veteran's 
hearing loss was not caused by his military service.  
However, this same VA examiner also opined that that 
Veteran's tinnitus was due to noise exposure.  A February 
2008 VA examiner opined that acoustic trauma from his 
military service caused the Veteran's tinnitus and on this 
basis the Veteran was service-connected for tinnitus in 
February 2008.  The February 2008 examiner did not provide an 
opinion as to the etiology of the Veteran's hearing loss.

The medical evidence and continuity of symptomatology suggest 
that the evidence of record that the Veteran incurred 
bilateral hearing loss as a result of his military service is 
at least in equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and testimony of the Veteran, the Board concludes 
that service connection for bilateral hearing loss is 
warranted.  As noted above, the evidence includes service 
treatment records showing minor hearing loss during service 
(although still within normal limits), VA and private 
audiological examination reports which demonstrate that the 
Veteran has current hearing loss as defined by VA, the 
Veteran's contentions and testimony of a continuity of 
symptomatology and the opinion of a private medical doctor, 
indicating the Veteran's hearing loss was related to his 
military service.  Accordingly, since the evidence is at 
least in equipoise, the benefit of the doubt doctrine is 
applicable and the Veteran prevails.  See Gilbert, supra.  
Therefore, service connection for bilateral hearing loss is 
granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


